UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


VERNON D. BURCH,                      
             Petitioner-Appellant,
                 v.
UNITED STATES DEPARTMENT OF                      No. 01-7929
JUSTICE; BUREAU OF PRISONS; DAN L.
DOVE, Warden,
             Respondents-Appellees.
                                      
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Margaret B. Seymour, District Judge.
                        (CA-01-840-2-24AJ)

                      Submitted: March 12, 2002

                       Decided: May 22, 2002

    Before WIDENER, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Vernon D. Burch, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                          BURCH v. USDOJ
                              OPINION

PER CURIAM:

   Vernon D. Burch appeals the district court’s order denying relief
on his 28 U.S.C. § 2241 (1994) petition. Burch, who had previously
filed an unsuccessful 28 U.S.C.A. § 2255 (West Supp. 2001) motion
and an unsuccessful 28 U.S.C.A. § 2244 (West 1994 & Supp. 2001)
motion for authorization to file a successive § 2255 motion, asserted
that his conviction and sentence were invalid under Cage v. Louisi-
ana, 498 U.S. 39 (1990), and Apprendi v. New Jersey, 530 U.S. 466
(2000). Because the Supreme Court decided Cage before Burch was
convicted, we find that he could not raise this claim under § 2241. In
re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000). Moreover, because
his sentence did not exceed the statutory maximum for his offense of
conviction, it does not implicate the concerns raised by Apprendi.
United States v. Kinter, 235 F.3d 192, 201 (4th Cir. 2000), cert.
denied, 532 U.S. 937 (2001); United States v. Angle, 254 F.3d 514,
518 (4th Cir. 2001) (en banc), cert. denied, 70 U.S.L.W. 3244 (U.S.
Oct. 2, 2001) (No. 01-5838). We therefore affirm the district court’s
order denying relief on Burch’s § 2241 petition.* We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED

    *We grant Burch’s motion to supplement the record.